Name: Commission Regulation (EC) No 2583/95 of 3 November 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases
 Type: Regulation
 Subject Matter: economic policy;  animal product;  agricultural activity;  means of agricultural production;  international trade;  marketing
 Date Published: nan

 Avis juridique important|31995R2583Commission Regulation (EC) No 2583/95 of 3 November 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases Official Journal L 263 , 04/11/1995 P. 0010 - 0011COMMISSION REGULATION (EC) No 2583/95 of 3 November 1995 amending Regulation (EEC) No 2814/90 laying down detailed rules for the definition of lambs fattened as heavy carcases THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat (1), as last amended by Regulation (EC) No 1265/95 (2), and in particular Articles 5 (9) and 28 thereof, Having regard to Council Regulation (EEC) No 3901/89 of 12 December 1989 defining lambs as heavy carcases (3), as last amended by Regulation (EC) No 1266/95 (4), and in particular Article 1 (2) thereof, Whereas detailed rules for the definition of lambs fattened as heavy carcases were adopted by Commission Regulation (EEC) No 2814/90 (5), as last amended by Regulation (EC) No 2134/95 (6); whereas experience has shown that, to avoid excessive administrative burdens, it is appropriate to restrict, in a manner respectful of the production cycles of each Member State, the number, size and time period in which producers may present specific declarations to the competent authorities of their intention to fatten batches of lambs; Whereas, to harmonize the dates of premium application for producers benefiting from the derogation provided for in the second subparagraph of Article 1 (1) of Regulation (EEC) No 3901/89 with regard to lambs belonging to particular breeds in certain geographical areas while respecting the need for suitable controls, the content and time for submission of a specific notification for that purpose should be defined; whereas the control measures and penalties ensuing from inadequacies in the said specific declarations should be foreseen; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sheep and Goats, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2814/90 is amended as follows: 1. the third subparagraph of Article 1 (1) is replaced by the following text: 'Member States may require that this specific declaration shall relate to a minimum number of lambs per batch whose fattening begins in a set period, between 15 November preceeding the beginning of the marketing year for which the declaration is submitted and the following 14 November, defined by each Member State in function of the production cycle applicable in its territory. Member States may also set a limit to the minimum number of specific declarations which may be accepted from any producer.`; 2. the following subparagraphs are added to Article 2 (1): 'However, in Member States where lambs are not normally fattened until after the beginning of the marketing year, the Member States may decide that premium applications be submitted in the course of a period set within the period of 1 November preceding the beginning of the marketing year and the following 31 March. In this case, the producer shall submit to the competent authorities not later than the day on which lambing begins, a specific notification giving the details described in the three indents of the first subparagraph. This notification shall be referred to in the premium application for the marketing year in respect of which this notification was submitted. The competent authorities designated by the Member State shall institute measures to check these specific notifications. Such measures shall include on-the-spot inspections at the place of lambing of at least 10 % of those producers submitting notifications in respect of any marketing year. However, in the case where producers notify that more than 40 % of their ewes lamb outside the retention period, the competent authorities shall take appropriate measures to ensure that 50 % of the abovementioned inspections on those producers take place outside the retention period.`; 3. the last subparagraph of Article 2 (2) is replaced by the following text: 'Where the competent authority finds that the information contained in the specific notification or in the premium application pursuant to paragraph 1 constitutes a false notification made deliberately or through serious negligence, the producer concerned shall also lose the right to the premium in accordance with Article 5 (3) of Regulation (EEC) No 3013/89 for the marketing year in respect of which the false notification is found to have been made.` Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply to applications for premiums presented for the 1996 marketing year and subsequent years. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 November 1995. For the Commission Franz FISCHLER Member of the Commission